Citation Nr: 1220212	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-15 119A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for left elbow medial epicondylitis.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial, compensable rating for residuals of status post right knee surgery.  

6.  Entitlement to an initial, compensable rating for left shoulder acromioclavicular bursitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision rating decision in which the RO, inter alia, denied service connection for a left knee disability, a left ankle disability, a left elbow disability and right ear hearing loss.  At the same time, the RO also granted service connection for residuals of status post right knee surgery and for left shoulder acromioclavicular bursitis, and assigned an initial, 0 percent (noncompensable) rating for each disability, effective March 1, 2008.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the assigned ratings for the right knee and left shoulder disabilities, as well as with the denials of service connection for left knee, left ankle, and left elbow disabilities, and for right ear hearing loss.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeals, in May 2009.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1986 to February 2008.

2.  On May 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant , through his authorized representative, has withdrawn this appeal in its entirety and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.



ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


